                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS                              q     rrr,
                                     EL PASO DIVISION                                      L     r LO   I   I   An   II:   138


CESAR RODRIGUEZ,                                          §
                                                                                                                --

TDCJ # 1526147,                                           §
                                                                                                    624's-
                                                                                                                      ----_i
     Petitioner,                                          §
                                                          §
 V.
                                                          §             EP-20-CV-19-DB
                                                          §
LORIE DAVIS,                                              §
Director, Texas Department of                             §
Criminal Justice, Correctional                            §
Institutions Division,                                   §
        Respondent.                                      §


                              MEMORANDUM OPINION AND ORDER
         Cesar Rodriguez petitions the Court for a writ of habeas corpus pursuant to 28 U.S.C.
                                                                                                                 §

2254. Pet'r's Pet., ECF No. 1-1.'          He challenges his robbery conviction in the 243rd Judicial

District Court of El Paso County, Texas.          See State   v.   Rodriguez,   Cause No. 20080D00906
(243rd Dist. Ct. El Paso Cnty., Tex. May 29, 2008). He claims his trial and appellate counsel

provided constitutionally ineffective assistance. Pet'r's Pet. 6. He also attacks the decision by

the Amarillo parole commissioners to deny him parole. Id. He contends the commissioners

did not meet with him and erroneously relied on an interview with an institutional parole officer

before they denied him release to parole. Id. He asks the Court to appoint counsel, conduct an

evidentiary hearing, order a new trial and sentencing, and order an interview by a parole

commission. Id.

        For the reasons discussed below, the Court will, on its own motion, dismiss Rodriguez's

petition. The Court will additionally deny Rodriguez a certificate of appealability.




  "ECF No." in this context refers to the Electronic Case Filing number for documents docketed in this cause.
Where a discrepancy exists between page numbers on filed documents and page numbers assigned by the ECF
system, the Court will use the latter page numbers.
                        BACKGROUND AND PROCEDURAL HISTORY

          On February 4, 2008, Rodriguez and two associates surrounded a woman as she walked

to a store in Canutillo, El Paso County, Texas. They demanded her money. After the victim

claimed she had no cash, Rodriguez directed an accomplice to take a ring from her finger.

While the victim attempted to remove the ring, she managed to escape, run to a store, and call

the police. The police later caught Rodriguez, and the victim identified him as a person who

tried to rob her.

          A grand jury returned an indictment charging Rodriguez with two alternative theories of

robbery. Paragraph A alleged Rodriguez intentionally or knowingly caused bodily injury to

another. Paragraph B alleged Rodriguez intentionally or knowingly threatened or placed

another in fear of imminent bodily injury or death.

          The trial jury determined Rodriguez was not guilty of robbery under Paragraph A, but he

was guilty of robbery under Paragraph B. It further found Rodriguez's two prior felony

convictions true and assessed punishment at thirty-five years' imprisonment.

          The Eighth Court of Appeals affirmed Rodriguez's conviction and the Court of Criminal

Appeals refused his petition for discretionary review on November 17, 2010.         Rodriguez   v.



State,   No. 08-08-00223-CR, 2010 WL 2163848 (Tex.        App.El Paso May 28, 2010, pet. ref'd).
          After the conclusion of his direct appeals, Rodriguez filed five state writ applications.

He submitted his first application on February 13, 2012, which the Court of Criminal Appeals

denied without written order on April 25, 2012. He submitted a second application on July 23,

2014, which the Court of Criminal Appeals dismissed as a subsequent application on September

10, 2014.    He submitted a third application on October 8, 2014, which the Court of Criminal

Appeals dismissed as a subsequent application on December 10, 2014. He raised actual

innocence claims in a fourth application filed on November 24, 2014, which the Court of

                                                    2
Criminal Appeals dismissed as a subsequent application on January 21, 2015. He filed a fifth

application concerning his 2016 parole review on August 16, 2019, which the Court of Criminal

Appeals dismissed with a written order on October 9, 2019.

        Rodriguez asserted he was actually innocent in a prior § 2254 petition filed in cause

number EP-15-CV-80-KC. He reasoned (1) the trial court abused its discretion by denying his

motion to suppress the impermissibly suggestive identification made of him by the victim; (2)

the State subjected him to double jeopardy when it indicted him with an unreasonable

multiplication of charges; (3) the prosecutor knowingly relied on an indictment which contained

an unreasonable multiplication of charges and never made an election as to the actual nature of

the offense; (4) the trial court lost its jurisdiction once the jury found him not guilty of robbery,

as described in Paragraph A; (5) the trial court erred when it denied his motion for a directed

verdict; and (6) defense counsel provided constitutionally ineffective assistance when he failed to

move for a mistrial after the jury found him not guilty of robbery under Paragraph A, object to

the multiplicious indictment, and argue the State had subjected him to double jeopardy.

       The Court concluded that Rodriguez's petition was time-barred, that he was not entitled

to equitable tolling, and that it did not need to address the merits of his claims. Rodriguez v.

Stephens, EP-l5-CV-80-KC, 2015 WL 5824892, at *5 (W.D. Tex. Oct. 5, 2015).

       In his instant § 2254 petition, Rodriguez claims his trial and appellate counsel provided

constitutionally ineffective assistance. Pet'r's Pet. 6, ECF No. 1-1. He maintains they erred

when they failed to challenge the victim's identification of him as her assailant. Id. He also

claims the three Amarillo parole commissioners violated his rights when they denied him parole

in 2019 by failing to interview him and relying on a report by an institutional parole officer. Id.

at7.



                                                  3
                                           APPLICABLE LAW

            "{Cjollateral review is different from direct review," and the writ of habeas corpus is "an

extraordinary remedy," reserved for those petitioners whom "society has grievously wronged."

Brecht      v.   Abrahamson, 507 U.S. 619, 633-34 (1993). It guards "against extreme malfunctions

in the state criminal justice system." Id. (citing Jackson      v.   Virginia, 443 U.S. 307, 332, n.5

(1979) (Stevens, J., concurring)). It provides an importantbut limitedexamination of an

inmate's conviction and sentence. See Harrington v. Richter, 562 U.S. 86, 103 (2011) ("[State

courts are the principal forum for asserting constitutional challenges to state convictions.").

            As a result, the federal habeas courts' role in reviewing state prisoner petitions is

exceedingly narrow. "Indeed, federal courts do not sit as courts of appeal and error for state

court convictions." Dillard v. Blackburn, 780 F.2d 509, 513 (5th Cir. 1986). They must

generally defer to state court decisions on the merits. Moore          v.   Cockrell, 313 F.3d 880, 881 (5th

Cir. 2002). They must also defer to state court decisions on procedural grounds. Coleman                    v.


Thompson, 501 U.S. 722, 729-30 (1991); Muniz v. Johnson, 132 F.3d 214, 220 (5th Cir. 1998).

"In conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States." Estelle         v.   McGuire, 502 U.S.

62, 68 (1991). Indeed, a federal court may not grant relief to correct errors of state

constitutional, statutory, or procedural law unless a federal issue is also present. Id. at 67-68;

West   v.   Johnson, 92 F.3d 1385, 1404 (5th Cir. 1996).

            Congress enacted the Antiterrorism and Effective Death Penalty Act (AEDPA), Pub. L.

No. 104-132, 110 Stat. 1214 (April 24, 1996), in part to make it "significantly harder for

prisoners filing second or successive federal habeas applications under 28 U.S.C.             §   2254 to

obtain hearings on the merits of their claims." Graham v. Johnson, 168 F.3d 762, 772 (5th Cir.
                                                      4
1999). The AEDPA requires dismissal of a second or successive petition filed by a state

prisoner under    §   2254 unless "the claim relies on a new rule of constitutional law.        . .   or.   . .   the

factual predicate.. . could not have been discovered previously through the exercise of due

diligence." 28 U.S.C.       §   2244(b)(2). More importantly, the AEDPA bars a district court from

considering a second or successive petition unless the petitioner first moves "in the appropriate

court of appeals for an order authorizing the district court to consider the application." Id. §

2244(b)(3)(A); see also United States         v.   Key, 205 F.3d 773, 774 (5th Cir. 2000) (explaining §

2244(b)(3)(A) acts as a jurisdictional bar to a district court asserting jurisdiction over any

successive habeas petition until a court of appeals grants the petitioner permission to file one);

Hooker   v.   Sivley, 187 F.3d 680, 68 1-82 (5th Cir. 1999) ("[TIhe district court lacked jurisdiction

to construe Hooker's petition as a § 2255 motion because he had not received prior authorization

from us to file a successive      §   2255 motion.").

         "Although Congress did not define the phrase 'second or successive,'          . . .   the phrase does

not simply 'refe[r] to all section 2254 applications filed second or successively in time.'

Magwood v. Patterson, 561 U.S. 320, 332 (2010). The Supreme Court permits a petitioner to

pursue another petition without prior authorization from a court of appeals in three situations.

First, a petitioner may proceed when he raises a claim which was not ripe at the time of his first

application.      Panetti v. Quarterman, 551 U.S. 930, 947 (2007). Second, a petitioner may

proceed when he raises a claim which was dismissed from his first application as premature but

is now ripe.      Stewart v. Martinez- Villareal, 523 U.S. 637, 643-44 (1998).          Finally, a

petitioner may proceed when he raises a claim which was previously dismissed for lack of

exhaustion. Slack v. McDaniel, 529 U.S. 473, 478 (2000).
         An application is clearly second or successive, however, when it (1) raises a claim "that

was or could have been raised in an earlier petition," or (2) "otherwise constitutes an abuse of the

writ." In re Cain, 137 F.3d 234, 235 (5th Cir. 1998). See also Graham, 168 F.3d at 774 n.7

("Under current law, however, it is clear that an application filed after a previous application was

fully adjudicated on the merits is a second or successive application within the meaning of 28

U.S.C.   §   2244(b), even if it contains claims never before raised.").

                                       APPOINTMENT OF COUNSEL

         Rodriguez asks the Court to appoint counsel to assist him with his habeas petition.

Pet'r's Pet. 7, ECFNo. 1-1.

         A    §   2254 petitioner does not have a constitutional right to counsel in a habeas

proceeding. United States         v.   Vasquez, 7 F.3d 81, 83 (5th Cir. 1993); see also Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987) ("We have never held that prisoners have a constitutional right

to counsel when mounting collateral attacks upon their convictions. Our cases establish that the

right to appointed counsel extends to the first appeal of right, and no further.") (citation omitted).

But a court may, in its discretion, appoint counsel when "exceptional circumstances are present."

Branch   v.   Cole, 686 F.2d 264, 266 (5th Cir. 1982). The existence of exceptional circumstances

will turn on "the type and complexity of the case, and the abilities of the individual bringing it."

Id.   And a court must appoint counsel to represent a            §   2254 petitioner if it determines that he

qualifies for appointed counsel under 18 U.S.C.            §   3006A, and that counsel is necessary for

effective discovery or for an evidentiary hearing.             See   28 U.S.C. foil.   §   2254 Rule 6(a)

(requiring a district court to assign counsel to financially eligible defendants "[i]f necessary for

effective discovery"); 28 U.S.C. foll.        §   2254 Rule 8(c) (requiring a district court to appoint
counsel to financially eligible defendants "[i]f an evidentiary hearing is warranted").

        After reviewing Rodriguez's petition and the record, the Court finds the issues presented

by him in his   §   2254 petition are not particularly complex. The Court further finds that his   §

2254 petition adequately highlights the issues and the pertinent facts in the record. The Court

also finds it does not appear at this point in the proceedings that counsel will be necessary for

either effective discovery or an evidentiary hearing. The Court finally finds the appointment of

counsel would require an unnecessary use of limited judicial resources. Accordingly, the Court

will deny Rodriguez's request for appointed counsel.

                                              ANALYSIS

        A.   Ineffective Assistance of Counsel

        Rodriguez first claims his trial and appellate counsel provided constitutionally ineffective

assistance. Pet'r's Pet. 6, ECF No. 1-1. Specifically, he asserts they erred when they failed to

object to the admission of what he describes as "illegal evidence" identifying him as the

perpetrator. Id. He also contends the Amarillo parole commissioners violated his rights during

a 2019 parole review by failing to interview him and relying on a report by an institutional parole

officer. Id. at 7.

        Rodriguez could have raised his ineffective-assistance-of-counsel claims in his prior

petition. Although his prior petition was not dismissed on the merits, it was also not dismissed

because his claims were neither ripe or nor exhausted. See Panetti, 551 U.S. at 947; Slack, 529

U.S. at 478. His petition was dismissed because it was time barred. Rodriguez, 2015 WL

5824892, at * 5.      Hence, his ineffective-assistance-of-counsel claims are successive within the

meaning of the AEDPA.
        Since Rodriguez has not shown the requisite authorization from the Fifth Circuit Court of

Appeals to proceed on his ineffective-assistance-of-counsel claims, the Court finds it lacks the

jurisdiction necessary to address them. Key, 205 F.3d at 774; Hooker, 187 F.3d at 681-82.

The Court must accordingly dismiss these claims without prejudice to his re-filing, should he

obtain proper approval from the Fifth Circuit.

       B. Due Process

       Rodriguez could not raise his procedural due process claim concerning his more recent

experience with the Amarillo parole commissioners in his prior petition. Thus, this claim is not

successive within the meaning of the AEDPA.

       However," 'neither habeas nor civil rights relief can be had absent the allegation by a

plaintiff that he. . . has been deprived of some right secured to him.         . .   by the United States

Constitution or the laws of the United States.'" Hilliard v. Bd ofPardons & Paroles, 759 F.2d

1190, 1192(5th Cir. 1985) (quoting Irving v. Thigpen, 732 F.2d 1215, 1216 (5th Cir. 1984)).

And "[t]here is no [federal] constitutional or inherent right of a convicted person to be

conditionally released before the expiration of a valid sentence." Greenholtz              v.   Inmates   of

Nebraska Penal & Corr. Complex, 442 U.S.             1, 7   (1979). "[Q]iven a valid conviction, the

criminal defendant has been constitutionally deprived of his liberty." Meachum v. Fano, 427

U.S. 215, 224 (1976).

       Nevertheless, "States may.       . .   create liberty interests which are protected by the Due

Process Clause. But these interests will be generally limited to freedom from restraint which.                 .



imposes atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life." Sandin    v.   Conner, 515 U.S. 472, 483-84 (1995).


                                                        8
            "Texas law does not create a liberty interest in parole that is protected by the Due Process

Clause." Allison        v.   Kyle, 66 F.3d 71, 74 (5th Cir. 1995) (citing Orellana v. Kyle, 65 F.3d 29, 32

(5th Cir. 1 995)).2 The Texas Constitution provides "[t]he Legislature shall have authority to

enact parole laws." Tex. Const. art. IV,           § 11.   The legislative parameters of the Texas parole

system permit parole panels alone to grant parole.              Tex. Gov't Code        §   508.14 1(b). And the

Legislature does not require parole panels to interview inmates during the parole review process.

Id.   §   508.141(c).        "[T]he ultimate result (parole or denial) is a matter left completely to the

parole panel's discretion." Johnson v. Rodriguez, 110 F.3d 299, 304 (5th Cir. 1997). "It

follows that because [a prisoner] has no liberty interest in obtaining parole in Texas, he cannot

complain of the constitutionality of procedural devices attendant to parole decisions." Orellana,

65 F.3d at 32 (5th Cir. 1995).

            Consequently, Rodriguez's claim concerning the process used by the Amarillo parole

commissioners when they denied him parole is not cognizable in a                  §   2254 petition.

                                           EVIDENTIARY HEARING

            Rodriguez claims an evidentiary hearing is needed to resolve certain factual disputes.

Pet'r's Pet. 7, ECF No. 1-1.

            "Federal habeas review under 28 U.S.C. § 2254(d)(1) asks whether a state-court decision

'was contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.'" McCamey v. Epps, 658 F.3d 491, 497


2
  See Exparte Geiken, 28 S.W.3d 553, 558 (Tex. Crim. App. 2000) ("Unlike parole, which requires that the Board
vote in favor of release, the mandatory supervision statute requires that the offender be released absent Board action
to the contrary. . . . The Supreme Court has determined that a liberty interest is created when state statutes use such
mandatory language.").
(5th Cir. 2011). As a result, a federal habeas court review of a § 2254 petition is generally

"limited to the record that was before the state court that adjudicated the claim on the merits."

Cullen v. Pinhoister, 563 U.S. 170, 181 (2011) (citing 28 U.S.C.            §   2254(d)(1)). Furthermore, "a

determination of a factual issue made by a State court shall be presumed to be correct." 28

U.S.C.   §   2254(e)(1). Consistent with this presumption, § 2254(e)(2) permits an evidentiary

hearing only under narrow circumstances:

         If the applicant has failed to develop the factual basis of a claim in State court
         proceedings, the court shall not hold an evidentiary hearing on the claim unless the
         applicant shows     that
                (A) the claim relies         on
                        (i) a new rule of constitutional law, made retroactive to cases on
                collateral review by the Supreme Court, that was previously unavailable; or
                        (ii) a factual predicate that could not have been previously discovered
                through the exercise of due diligence; and
                (B) the facts underlying the claim would be sufficient to establish by clear
         and convincing evidence that but for the constitutional error, no reasonable fact-
         finder would have found the applicant guilty of the underlying offense.

28 U.S.C.     §   2254(e)(2); see also Cullen, 563 U.S. at 185 ("Section 2254(e)(2) imposes a

limitation on the discretion of federal habeas courts to take new evidence in an evidentiary

hearing.")

         To the extent § 2254(d)(1) does not apply to this case and § 2254(e)(2) continues to have

force, the court finds that Rodriguez has failed to meet the narrow restrictions of § 2254(e)(2)

and is not entitled to an evidentiary hearing.

                                CERTIFICATE OF APPEALABILITY
         A movant may not appeal a final order in a habeas corpus proceeding "[u]nless a circuit

justice or judge issues a certificate of appealability." 28 U.S.C.         §    2253(c)(1)(B). "A certificate

of appealability may issue.      . .   only if the applicant has made a substantial showing of the denial

of a constitutional right." Id.        §   2253(c)(2).   In cases where a district court rejects a movant's
                                                          10
constitutional claims on the merits, the movant "must demonstrate that reasonable jurists would

find the district court's assessment of the constitttional claims debatable or wrong."                Slack, 529


U.S. at   484.    To warrant a certificate as to claims that a district court rejects solely on

procedural grounds, the movant must show both that "jurists of reason would find it debatable

whether the motion states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling."



          Here, reasonable jurists could not debate the Court's reasoning for dismissing

Rodriguez's      § 2254 claims   on substantive or procedural grounds.         Miller El   v.   Cockrell, 537


U.s.   322, 327 (2003)   (citing Slack,   529 U.S.   at   484).   Thus, the Court will not issue a certificate

of appealability.

                                     CONCLUSION AND ORDERS
          After carefully reviewing the record, and for the reasons stated above, the Court

concludes it should, on its own motion, dismiss Rodriguez's petition. Accordingly, the Court

enters the following orders:

          IT IS ORDERED that Cesar Rodriguez's request appointed counsel is DENIED.
          IT IS FURTHER ORDERED that Cesar Rodriguez's request for an evidentiary hearing

is DENIED.

          IT IS FURTHER ORDERED that Cesar Rodriguez's "Petition for a Writ of Habeas

Corpus by a Person in State Custody" under 28             U.S.C. § 2254   (ECF No. 1-1) is DISMISSED.

          IT IS FURTHER ORDERED that Cesar Rodriguez is DENIED a CERTIFICATE OF

APPEALABILITY.

          IT IS FURTHER ORDERED that all pending motions, if any, are DENIED AS

                                                          11
MOOT.

    IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

    SIGNED this     j   (   day of February 2020.
                                                    /1   ii
                                        DAVIIYB14ONES
                                        SENIOR uNITED STATES DISTRICT JUDGE




                                          12
